 
Exhibit 10c(23)

 
EXECUTIVE PERMANENT LIFE INSURANCE AGREEMENT
 
 
THIS AGREEMENT is made this ____________ between CAROLINA POWER & LIGHT COMPANY
("Company") and ____________________________________ ("Employee").


WITNESSETH:
 
WHEREAS, the Company has instituted an Executive Permanent Life Insurance
Program in order to assist selected key employees in providing death benefits
for their beneficiaries; and


WHEREAS, the Company desires to provide such benefits in the Executive Permanent
Life Insurance Program to the extent provided herein;


NOW, THEREFORE, it is mutually agreed that:


1.    Insurance Policy. In furtherance of the purpose of the Executive Permanent
Life Insurance Program, the Company and Employee have jointly applied for and
purchased life insurance from Northwestern Mutual Life Insurance Company
("Insured") insuring the life of __________________, an employee of the Company.
The policy number is __________________and the original face amount is
________________ ("Policy").


2.     Policy Ownership. The Company and the Employee agree that the Policy
shall be divided into two separate and distinct policy interests as provided in
Paragraph 4. During the term of this Agreement, the parties shall have the
following ownership rights with respect to such policy interests.
 
a) Company.


i)     The contingent limited right to obtain one or more loans or advances on
the Policy which shall be limited to the extent of the Company's Policy
Interest, as defined in Paragraph 4 below, and to pledge or assign the Policy
for such loans or advances. Any such loan, advance, pledge or assignment by the
Company shall be subject to the written consent of the Employee. If such loans
are for the purpose of paying premiums or otherwise to purchase or carry the
Policy, the Company agrees to adhere to the requirement of Section 264 of the
Internal Revenue code of 1986, as amended from time to time, so that the
interest paid on such loans, or some portion thereof, may be deductible for
federal income tax purposes;


ii)     Ownership of Policy cash value equal to the sum of all "Company
premiums" as defined in Paragraph 3(a) hereof; and
 
iii)   The limited right to receive death proceeds of the Policy to the extent
of the Company’s Policy Interest in the event of the Employee’s death during the
term of this Agreement.
 

--------------------------------------------------------------------------------



 
b)    Employee. Except as provided in Paragraph 2(a) above and otherwise in this
Agreement, the Employee shall have all remaining ownership rights in the Policy,
including but not limited to, the following:
 
i)     The contingent limited right to obtain one or more loans or advances on
the Policy which shall be limited to the extent of the Employee's Policy
Interest, as defined in Paragraph 4 below, and to pledge or assign the Policy
for such loans or advances. Any such loan, advance, pledge or assignment by the
Employee shall be subject to the written consent of the Company;


ii)     The right to designate beneficiaries of the Employee's Policy Interest
including selection of settlement options;


iii)     The right to assign any part or all of the Employee's ownership rights
in the Policy to any person, entity or trust by execution of appropriate
documents;


iv)     The right to surrender the Policy subject to the Company’s Policy
Interest; and


v)     Ownership of all Policy cash value not owned by the Company.


3. Payment of Premiums.


a)
 
      i)      Subject to Paragraph 3(b) below, payment of the Policy’s annual
premium shall be split between the Company and the Employee. The Employee shall
pay that portion of
                the annual premium equal to the “economic benefit” as defined in
Revenue Rulings 64-325 and 66-110. The value of the economic benefit shall be
calculated by using
                the lower of the P.S. 58 rates or the Insurer’s term rates. The
Company shall pay the remainder of the premium (hereafter referred to as
“Company premium(s)”).

 
ii)    Notwithstanding the foregoing, during the term of this Agreement, the
Company shall pay its portion of the annual premium for ten (10) years
commencing with the premium for the initial policy year beginning July 1, 1998,
and including the premium due on the July 1, 2007 policy anniversary; provided,
however, that the Company may agree to pay such additional premiums as it and
the Employee may agree. In the event the Company is not obligated to pay a
portion of the premium on the policy for any policy year during the term of this
Agreement, the Employee shall pay such premium either in cash or by the
application of policy dividends and/or values.


iii)    By mutual consent of the parties hereto and for administrative
convenience, the Company may pay the entire premium as it becomes due, whereupon
the Employee shall reimburse the Company for the Employee's share of the premium
in such manner as the Company and the Employee may mutually agree.



--------------------------------------------------------------------------------


b) If either a standard disability waiver of premium benefit or accidental death
benefit is added as a rider to the Policy, the Employee agrees to pay the annual
cost of such riders.
 
4. Policy Interests.
 
a)    Subject to Paragraph 4(b) below, during the term of this Agreement and
prior to or  upon the death of the Employee, the Company, by reason of payment
of
       premiums pursuant to Paragraph 3 above, shall have an interest in the
Policy equal to the sum  of Company premiums paid reduced by any Policy
indebtedness
       which is incurred by  the Company and unpaid interest on such Policy
indebtedness ("Company's Policy  Interest"). The Employee, by reason of payment
       of premiums pursuant to Paragraph  3 above, shall have all the remaining
interest in the Policy in excess of the  Company's  Policy Interest ("Employee's
Policy Interest").
 

 
b)
In the event of the death of the Employee during the term of this Agreement, the
proceeds of the Policy shall be payable as follows:

 
i)     The Company shall be entitled to receive an amount of the Policy death
proceeds equal to the proceeds of the Policy reduced by the death benefit
payable to the Employee’s beneficiary pursuant to Paragraph 4(b)(ii) below, less
any Policy indebtedness which is incurred by the Company and unpaid interest on
such Policy indebtedness.
 
ii)    The Employee's beneficiary shall be entitled to receive an amount of the
Policy death proceeds as follows plus death proceeds, if any, from an accidental
death benefit rider:
 
Year
Amount
1
705,000
2
747,300
3
792,138
4
839,666
5
890,046
6
943,449
7
1,000,056
8
1,060,059
9
1,123,663
10
1,191,083
11
1,262,548
12
1,338,300

 
 

--------------------------------------------------------------------------------


 
5.    Dividends. During the term of the Agreement, the Company and Employee
agree that any dividends attributable to the Policy shall be used to purchase
paid-up additional life insurance on the Employee's life unless mutually agreed
otherwise. Notwithstanding the foregoing, in the event a premium on the Policy
becomes due during the term of this Agreement and the Company is not obligated
to pay any portion of such premium, the Employee may elect to have Policy
dividends first offset such premium due with any remaining dividends used to
purchase paid-up additional life insurance.
 
6.     Beneficiary Designation. The Company and Employee agree that the
beneficiary designation for the payment of death proceeds in the Policy
Application shall be completed so that the Company will be entitled to receive
proceeds equal to the Company's Policy Interest and the Employee's beneficiary
will be entitled to receive proceeds equal to the Employee's Policy Interest.
The Employee may change his designated beneficiary at any time upon notification
to the Insurer and completion of the proper beneficiary designation forms.


7.     Termination. This Agreement shall terminate upon the happening of any of
the following:


a)    The July I, 2008 policy anniversary (which is the policy anniversary next
 following the Employee's attainment of age 65);
 

 
b)
Failure of the Employee to either pay his share of a premium or to reimburse the
Company for the Employee share of a premium pursuant to Paragraph 3;




 
c)
Surrender of the Policy by the Employee;




 
d)
Termination for cause of the Employee's employment with the Company. For
purposes hereof, termination for cause shall mean the termination of the
Employee's employment with the Company for any one or more of the following
reasons: (a) embezzlement or theft from the Company, or other acts of dishonest
or disloyalty injurious to the Company; (b) use by the Employee of alcohol,
drugs, narcotics, or other controlled substances to such an extent that the
Employee's ability to perform his duties as an employee of the Company is
materially impaired; (c) disclosing without authorization proprietary or
confidential information of the Company; (d) committing any act of gross
negligence or gross malfeasance; or (e) conviction of a crime amounting to a
felony under the laws of the United States of America or any of the several
states. The determination of whether or not there has been a termination
for cause shall be made by the Board of Directors of the Company provided that,
if the Employee or the terminated Employee is a member of the Board of
Directors, he shall not participate in the determination.

 

--------------------------------------------------------------------------------






 

 
e)
Termination of the Employee's employment with the Company prior to attainment of
age 62 for any reason other than due to the Employee's disability or following a
change in control; provided, however, that in its sole and absolute discretion
the Chief Executive Officer of the Company may elect to continue this Agreement.
For purposes hereof:



i)     Disability shall have the same meaning as “total disability” in the
Company's Long-Term Disability Insurance Plan; provided, however, that if at the
time of determination of disability the Company does not sponsor the Long-Term
Disability Insurance Plan, disability shall mean the complete inability to
perform the normal duties of occupation during the first 18 months after
commencement of disability; thereafter, disability means the inability to engage
in any gainful occupation for which the Employee is reasonably fitted by
education, training or experience.


ii)    Change in control shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 1(a) of the
Current Report on form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15 (d) of the Securities Exchange Act of 1934 (the "Exchange Act");
provided, that without limitation, such a change in control shall be deemed to
have occurred at such time as a "person" (as used in Section 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 25% or more of the combined
voting power of the Company's outstanding securities ordinarily having the right
to vote in elections of directors; or (b) individuals who constitute the Board
of Directors of the Company on the date hereof (the "Incumbent Board") cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least
three quarters of the directors comprising the Incumbent Board shall be, for
purposes of this subsection (b), considered as though such person were a member
of the Incumbent Board. Notwithstanding the foregoing definition, no change in
control shall be deemed to have occurred unless and until the Employee or the
Employee has actual knowledge from one of the following sources: a report filed
with the Securities and Exchange Commission, a public statement issued by the
Company, or a periodical of general circulation, including but not limited to
The New York Times or The Wall Street Journal.


8.     Rights Upon Termination.
 
a)    Upon the termination of this Agreement pursuant to Paragraph 7 above if
the Employee's interest in Policy cash value (prior to reduction for Policy
indebtedness) is zero, the Employee shall surrender his interest in the Policy
to the Company and the Company shall become the sole owner of the Policy. In
such event the Employee shall immediately execute any documents necessary to
assign and release all of his interest in the Policy to the Company.
 

--------------------------------------------------------------------------------


b)    Upon the termination of this Agreement pursuant to Paragraph 7 above if
the Employee's interest in Policy cash value (prior to reduction for Policy
indebtedness) is greater than zero, the Policy shall be divided into a separate
policy owned solely by the Company and a separate policy owned solely by the
Employee. The values of each separate policy shall be determined by dividing the
total value of the Policy prior to such division in proportion to each party's
ownership interest in Policy cash value determined prior to reduction for Policy
indebtedness. In the event there are outstanding policy loans, the separate
policy received shall be subject to either the Company's or Employee's
outstanding policy loan, as the case may be. The Company and the Employee shall
immediately execute any documents necessary to cause the Policy to be divided
into such separate policies.


9.     Special Provisions. The following provisions are part of this Agreement
and the Executive Permanent Life Insurance Program and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974:


a) The named fiduciary: The Company.


b) The funding policy under this Agreement is that the Company and the Employee
remit all premiums on the Policy when due.


c) Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums by
the
     Company and the Employee.


d) For claims procedure purposes, the "Claims Manager" shall be the Secretary of
the Company.
 
i)     If for any reason a claim for benefits under this Agreement is denied by
the Company, the Secretary shall deliver to the claimant a written explanation
setting forth the specific reasons for the denial, pertinent references to the
section of the Agreement on which the denial is based, such other data as may be
pertinent and information on the procedures to be followed by the claimant in
obtaining a review of his claim, all written in a manner calculated to be
understood by the claimant. For this purpose:
 
(1) The claimant's claim shall be deemed filed when presented orally or in
 writing to the Secretary.


(2) The Secretary's explanation shall be in writing delivered to the claimant
 within ninety (90) days of the date the claim is filed.



--------------------------------------------------------------------------------




 
ii)    The claimant shall have sixty (60) days following his receipt of the
denial of the claim to file with the Secretary a written request for review of
the denial. For such review, the claimant or his representative may submit
pertinent documents and written issues and comments.


  iii)      The Secretary shall decide the issue on review and furnish the
claimant with a copy within sixty (60) days of receipt of the claimant's request
for review of his claim. The decision on review shall be in writing and shall
include specific reasons for the decision written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent
provisions of the Agreement on which the decision is based. If a copy of the
decision is not so furnished to the claimant within such sixty (60) days, the
claim shall be deemed denied on review.


10.      Amendment and Assignment of Agreement. This Agreement may be altered,
 amended, or modified by written Agreement signed by the Company and the
 Employee. In
           addition, either party may assign its rights, interests and
obligations  under  this Agreement; provided, however, that any assignment shall
be made subject to the  terms
           of this Agreement.
 
11.      Liability of Insurer. The Insurer shall be bound only by the provisions
of and  endorsements on the Policy, and any payments made or action taken by it
is  accordance therewith
           shall fully discharge it from all claims, suits and demands of all
 persons whatsoever. The Insurer shall be entitled to rely exclusively on a
statement by the  Company as to the
           determination of the Company's Policy Interest and the  Employee's
 Policy Interest. The Insurer shall in no way be bound by or be deemed to have
notice of  the provisions
           of this Agreement.
 
12.     Miscellaneous. Where appropriate in this Agreement, words used in the
singular shall include the plural, and words used in masculine shall include the
feminine. The Agreement
          shall bind the Company and its successors and its assigns, and the
Employee and its successors and its assigns. The laws of the State of North
Carolina shall govern this
          Agreement.





--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the day and year first above written.







CAROLINA POWER & LIGHT COMPANY


BY: _____________________________________




Title  _____________________________________




(CORPORATE SEAL)




ATTEST:




____________________________________




EMPLOYEE:


________________________________







 
 
EAL)